Exhibit 10.30

 

EXECUTION COPY

 

SECOND AMENDMENT TO REIMBURSEMENT AND CREDIT AGREEMENT

 

dated as of and effective December 31, 2005

 

By and Between

 

Trex Company, Inc.

 

and

 

JPMorgan Chase Bank, N.A., as Issuing Bank and Administrative Agent

 

in connection with the Letter of Credit

securing

 

$25,000,000

 

Mississippi Business Finance Corporation

Variable Rate Demand Environmental Improvement Revenue Bonds

(Trex Company, Inc. Project), Series 2004



--------------------------------------------------------------------------------

SECOND AMENDMENT TO REIMBURSEMENT AND CREDIT AGREEMENT

 

TABLE OF CONTENTS

 

This Table of Contents is not a part of this Second Amendment to Reimbursement
and Credit Agreement and is only for convenience of reference.

 

     Page


--------------------------------------------------------------------------------

Section 1. Definitions; Rules of Interpretation

   1

1.1 Definitions

   1

1.2 Rules of Interpretation

   1

Section 2. Amendment of Original Agreement

   2

2.1 Amendment of Section 2.02(a) of Original Agreement

   2

2.2 Addition of New Section 6.10 to Original Agreement

   3

2.3 Amendment of Section 6.11 of Original Agreement

   3

2.4 Amendment of Section 6.12(b) of Original Agreement

   3

2.5 Amendment of Section 7.01(c) of Original Agreement

   3

Section 3. Representations of the Parties

   3

Section 3.1 Due Organization

   3

Section 3.2 Due Authorization

   4

Section 3.3 No Conflict

   4

Section 3.4 Further Assurances

   4

Section 4. Special Representations of the Borrower

   4

Section 4.1 Prior Representations and Warranties

   4

Section 4.2 No Default

   4

Section 4.3 Full Force and Effect

   4

Section 5. More Favorable Covenants

   4

Section 6. Miscellaneous

   5

6.1 Governing Law

   5

6.2 Execution in Counterparts

   5

6.3 Costs and Expenses

   5

Section 7. Effective Date

   5

 

-i-



--------------------------------------------------------------------------------

SECOND AMENDMENT TO REIMBURSEMENT AND CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO REIMBURSEMENT AND CREDIT AGREEMENT (this “Second
Amendment”), dated as of and effective December 31, 2005, between TREX COMPANY,
INC., a Delaware corporation (the “Borrower”) and JPMorgan Chase Bank, N.A., as
Issuing Bank (in such capacity the “Bank”) and Administrative Agent (in such
capacity the “Administrative Agent”).

 

BASIS FOR THIS SECOND AMENDMENT

 

1. This Second Amendment is authorized by Section 11.03 of the Reimbursement and
Credit Agreement dated as of December 1, 2004, among the Borrower, the Bank and
the Administrative Agent (the “Original Agreement”). The terms, conditions and
provisions of the Original Agreement, as amended by the First Amendment to
Reimbursement and Credit Agreement dated July 25, 2005, among the Borrower, the
Bank and the Administrative Agent (the “First Amendment” and together with the
Original Agreement, the “Amended Agreement”) are incorporated into this Second
Amendment by reference to the same extent and with the same force and effect as
if fully stated in this Second Amendment.

 

2. The Borrower, the Bank and the Administrative Agent have agreed to an
amendment to (a) Section 2.02 of the Original Agreement in order to revise the
fees payable by the Borrower in connection with the Letter of Credit,
(b) Section 6.11 of the Original Agreement in order to provide that the Fixed
Charge Coverage Ratio will not be measured on December 31, 2005 and March 31,
2006, (c) Section 6.10 of the Original Agreement in order to add a maximum net
loss provision for the Fiscal Year ending December 31, 2005, (d) Section 6.12 of
the Original Agreement in order to provide that the ratio of Funded Net Debt to
Consolidated EBITDA will not be measured on December 31, 2005 and March 31, 2006
and (e) Section 7.01 in order to permit an increase in the amount of Debt
outstanding under the BBT Agreement.

 

3. In consideration of the premises and of the mutual covenants herein
contained, and for good and valuable consideration, the Bank, the Administrative
Agent and the Borrower do mutually covenant and agree, as follows:

 

Section 1. Definitions; Rules of Interpretation.

 

1.1 Definitions. For purposes of this Second Amendment, all capitalized words
and phrases not defined in this Second Amendment shall have the meanings given
to them in Section 1.01 of the Original Agreement.

 

1.2 Rules of Interpretation. For all purposes of the Agreement the following
shall govern, except as otherwise expressly provided for or unless the context
otherwise requires:

 

(i) The “Agreement” shall mean the Amended Agreement as modified, altered,
amended or supplemented by this Second Amendment and as it may from time to time
be further modified, altered, amended or supplemented.



--------------------------------------------------------------------------------

(ii) All references in this Second Amendment to designated “Sections” and other
subdivisions are to the designated Sections and other subdivisions of the
Original Agreement unless otherwise indicated.

 

(iii) Terms defined in this Second Amendment shall have the meanings prescribed
for them where defined herein.

 

(iv) All accounting terms not otherwise defined in this Second Amendment shall
have the meanings assigned to them in accordance with the Original Agreement.

 

(v) Words of the masculine gender shall be deemed and construed to include
correlative words of the feminine and neuter genders.

 

(vi) Terms in the singular include the plural and vice versa.

 

(vii) The headings and the table of contents set forth in this Second Amendment
are solely for convenience of reference and shall not constitute a part of this
Second Amendment nor shall they affect its meaning, construction or effect.

 

Section 2. Amendment of Original Agreement.

 

2.1 Amendment of Section 2.02(a) of Original Agreement. Section 2.02(a) of the
Original Agreement is hereby amended to read in its entirety as follows:

 

“(a) The Borrower hereby agrees to pay to the Bank, in advance, on each Fee
Payment Date until the expiration or termination of the Letter of Credit, a
nonrefundable facility fee calculated based on the Stated Amount as of the Fee
Payment Date and based on a 360 day year but charged on the actual number of
days elapsed. The amount payable on the (i) Issuance Date shall be based upon
the ratio of Funded Net Debt to Consolidated EBITDA as of September 30, 2004 and
based upon the number of days from the Issuance Date through and including
March 31, 2005 and (ii) the amount payable on each Fee Payment Date thereafter
shall be based upon the ratio of Funded Net Debt to Consolidated EBITDA as
disclosed in the Certificate of Compliance most recently delivered for purposes
of demonstrating the Borrower’s compliance with Section 6.12(b) hereof and based
upon the number of days in the calendar quarter commencing on such Fee Payment
Date, and, in each case, shall be calculated using the following: (w) less than
or equal to 1.00X, the annual facility fee shall be 65 basis points; (x) more
than 1.00X but less than or equal to 1.50X, the annual facility fee shall be 75
basis points; (y) more than 1.50X but less than 2.00X, the annual facility fee
shall be 85 basis points; and (z) 2.00X or greater, the annual facility fee
shall be 100 basis points; provided further, the notwithstanding the foregoing,
the annual facility fee due on April 1, 2006 shall be 125 basis points and the
annual facility fee due on July 1, 2006 shall be 150 basis points.”

 

-2-



--------------------------------------------------------------------------------

2.2 Addition of New Section 6.10 to Original Agreement. A new Section 6.10 is
hereby added to the Original Agreement to read in its entirety as follows:

 

“6.10 Maximum Net Loss. The Borrower will not have a net loss greater than
$5,000,000 for the Fiscal Year ending December 31, 2005.”

 

2.3 Amendment of Section 6.11 of Original Agreement. Section 6.11 of the
Original Agreement, as amended by the First Amendment, is hereby further amended
to read in its entirety as follows:

 

“6.11 Fixed Charge Coverage Ratio. The Borrower will not (a) as of the end of
any fiscal quarter during Fiscal Year 2005, permit the Fixed Charge Coverage
Ratio for the four quarter period ended as of the end of such fiscal quarter to
be less than 1.30 to 1.00 and (b) as of the end of any fiscal quarter after
Fiscal Year 2005, permit the Fixed Charge Coverage Ratio for the four quarter
period ended as of the end of such fiscal quarter to be less than 1.50 to 1.00;
provided that the Fixed Charge Coverage Ratio shall not be measured for the
fiscal quarters ending December 31, 2005 and March 31, 2006.”

 

2.4 Amendment of Section 6.12(b) of Original Agreement. Section 6.12(b) of the
Original Agreement is hereby amended to read in its entirety as follows:

 

“(b) The Borrower will not, as of the end of any fiscal quarter, permit the
ratio of Funded Net Debt to Consolidated EBITDA for the four-quarter period
ended as of the end of such fiscal quarter to exceed 2.50 to 1.00; provided that
the ratio of Funded Net Debt to Consolidated EBITDA shall not be measured for
the fiscal quarters ending December 31, 2005 and March 31, 2006.”

 

2.5 Amendment of Section 7.01(c) of Original Agreement. Section 7.01 of the
Original Agreement is hereby amended to read in its entirety as follows:

 

“(c) Debt outstanding under the BBT Agreement (including the Real Estate Term
Loan Obligations (as defined in the BBT Agreement) and the Revolving Credit Loan
Obligaations (as defined in the BBT Agreement) (which have been increased to an
authorized amount not to exceed $30,000,000)) and under the Notes (as defined in
the BBT Agreement) and the Subsidiary guarantees required pursuant thereto;”

 

Section 3. Representations of the Parties. Each of the parties hereto hereby
represents and warrants to the other parties as follows:

 

3.1 Due Organization. Each party is an organization duly organized, validly
existing under the law of the state of its formation and in good standing in all
jurisdictions required for it to conduct its business as now conducted and has
full power and authority to carry on its business as now conducted.

 

-3-



--------------------------------------------------------------------------------

3.2 Due Authorization. Each party has full power and authority to execute,
deliver and perform this Second Amendment and to carry out the transactions
contemplated hereby. This Second Amendment has been duly and validly executed
and delivered by each party and constitutes the valid and binding obligation of
each party, enforceable in accordance with its terms, except to the extent that
enforceability may be limited by laws affecting creditors’ rights and debtors’
obligations generally, and legal limitations relating to remedies of specific
performance and injunctive and other forms of equitable relief.

 

3.3 No Conflict. The execution, delivery and performance of this Second
Amendment (as well as any other instruments, agreements, certificates or other
documents contemplated hereby, if any) do not (a) violate any laws, rules,
regulations, court orders or orders of any governmental or regulatory body
applicable to the parties or their respective property, (b) require any consent,
approval or authorization of, or notice to, or declaration, filing or
registration with any governmental body or other entity that has not been
obtained or made or (c) violate or conflict with any provision of the
organizational document, operating agreement or bylaws of such party.

 

3.4. Further Assurances. Each party hereto, at the reasonable request of any
other party hereto, will execute and deliver such other documents and do and
perform such other acts and things as may be necessary or desirable for
effecting completely the consummation of the transactions contemplated hereby.

 

Section 4. Special Representations of the Borrower. The Borrower hereby
represents and warrants to the other parties as follows

 

4.1. Prior Representations and Warranties. The representations and warranties of
the Borrower in the Amended Agreement are true and correct in all material
respects as of the date hereof.

 

4.2. No Default. There is no Default or Event of Default under the Amended
Agreement.

 

4.3. Full Force and Effect. All provisions of Amended Agreement continue in full
force and effect with respect to the Borrower.

 

Section 5. More Favorable Covenants. If, after the date hereof, any of the
covenants, representations and warranties or events of default, or any other
material term or provision, contained in the BBT Agreement is amended, restated,
supplemented or otherwise modified to make such covenant, representation and
warranty or event of default, or any other material term or provision more
favorable, in the sole but reasonable opinion of the Administrative Agent, to
the lender or lenders under the BBT Agreement than are the terms of this Second
Amendment to the Bank and the Bank Participants, this Second Amendment shall be
amended to contain each such more favorable covenant, representation and
warranty, event of default, term or provision, and the Borrower hereby agrees to
so amend this Second Amendment and to execute and deliver all such documents
requested by the Administrative Agent to reflect such amendment. Prior to the
execution and delivery of such documents by the Borrower, unless the
Administrative Agent has waived in writing its rights under this Section 5, this
Second Amendment shall be deemed to contain each such more favorable covenant,
representation and warranty, event of default, term

 

-4-



--------------------------------------------------------------------------------

or provision of the BBT Agreement for purposes of determining the rights and
obligations hereunder.

 

Section 6. Miscellaneous.

 

6.1 Governing Law. The substantive laws of the State shall govern the
construction and enforcement of this Second Amendment without giving effect to
the application of choice of law principles.

 

6.2 Execution in Counterparts. This Second Amendment may be simultaneously
executed in several counterparts, each of which shall be an original and all of
which shall constitute but one and the same instrument.

 

6.3 Costs and Expenses. The Borrower agrees to pay on demand all reasonable
out-of-pocket costs and expenses of the Administrative Agent and the Bank in
connection with the preparation, execution and delivery of this Second Amendment
and any other documents which may be delivered in connection herewith,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Bank and the Administrative Agent with respect thereto.

 

Section 7. Effective Date. This Second Amendment shall not become effective
until the BBT Agreement is amended to contain provisions similar to those
contained in Section 2.3 and 2.4 hereof.

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered by their respective officers hereunto duly
authorized as of the date first above written.

 

TREX COMPANY, INC. By:   /s/ Paul D. Fletcher     Paul D. Fletcher     Senior
Vice President and Chief Financial Officer JPMORGAN CHASE BANK, N.A., as Bank
and Administrative Agent By:   /s/ Lee Brennan     Lee Brennan     Vice
President

 

-6-